Post, J.
This was an action for the conversion of a quantity of broom corn. The evidence discloses substantially the following facts: Plaintiff in error delivered to defendants the broom corn in question in pursuance of a contract by which the latter agreed to ship it to Chicago and sell on plaintiff’s account, and to have for their services whatever was realized in excess of a stipulated price. The property was stored in Chicago awaiting a more favorable market until the storage charges and freight, together with the a mount advanced, exceeded the amount realized therefor. The charge of conversion is entirely without support in the evidence.
The question whether defendants are guilty of negligence or want of judgment in holding the corn in anticipation of an advance in the price is not presented by the pleadings. The judgment of the district court is right and is
Affirmed.
The other judges concur.